Title: To John Adams from Francis Dana, 15 May 1783
From: Dana, Francis
To: Adams, John


My Dear Sir
St: PetersbourgMay 4th. 1783. O.S. [15 May N.S.]

Your favour of the 18th. of April has this day come to hand, but that mentioned in it by which you had authorised me to draw upon your Bankers as I had proposed to you, has never reached me. This is the only letter of your’s which I know has ever failed coming safe to hand. I had wondered you had delayed so long to return me an answer to a matter which you had very strong reasons to suppose required a speedy one. But by the packets which I addressed to your care by the two last posts viz: of the 28th. ulto: & 2d. inst: thrô Mr: Grand of Paris, you will learn that I shall not have occasion to make use of the Credit you have given me upon your Bankers. You will see with astonishment, I dare say, the objections that have been raised against my immediate reception at this Court. I must acquaint you that the first matter has taken place since I made my Communication; the Courier having arrived here with the proposals three days after, viz: on the 27th. of Feby: However I think it far from being a solid objection. The second is of so extraordinary a Nature that it is impossible, in my opinion, that the United States can ever comply with it. If they shou’d incline to do it, it shall never be done upon my request. I wou’d perish before I wou’d propose it to them. If they have not lost all sense of their own Dignity, and I believe they have not, they wou’d sooner resolve never to send a Minister to this Court, during the life of the present Sovereign. I have said all upon that point that I thought it prudent to say, in my Memorial, but you will at once perceive I must have suppressed some very forceable arguments meerly to avoid giving offence. It is not my business to embroil matters between the two Countries: quite otherwise. With this view I have openly disavowed all Instructions relative to the subject, and expressly desired that any Reply may be considered as containing my private sentiments only. This leaves Congress at full Liberty to avow or disavow whatever they think proper. They may sacrifice my reputation and character if they judge the interests of our Country require it; but I will never sacrifice the dignity of the United States by seeming, for a moment, to give in to a proposition which I conceive wou’d be an eternal disgrace to them. For this Reason I have resolved after waiting a reasonable time for an answer to my Memorial, if none shou’d be given, or the first be persisted in, to return with all speed to America. Which again will be the means of leaving Congress more at liberty to act, by affording them an occasion of sending another Minister here, if they shou’d incline to do it, without being under the Necessity of revoking my Letter of Credence and granting me another bearing date since the acknowledgment of our Independence by the King of Great Britain— I spare all reflexions upon this system, if it can be called one, of politicks, and shall not attempt to account for it, at this time.— As to your enquiry whether I have made a certain communication, I answer, I have not. I gave you my reasons for not doing it, in my Letter of the 16th. of March. Thô that which respects this Court must wholly cease if I have not a favourable answer to my Memorial, yet if my opinion is just touching the duration of that affair, nothing can now be consistently done upon it. It will be necessary that it shou’d be taken up anew entirely, as it seems from your quarter, if any Credit is to be given to the Gazettes, there is some intention of doing. If I pass thrô Stockholme and Copenhagen, I will reflect further upon the subject, and see if any thing can be now done upon it. I shou’d be exceedingly gratified to find that there may be, after what has taken place here. I think it wou’d be a fair occasion to put their system out of countenance. But I have not the least expectation of succeeding in an attempt of that kind while I remain here; which again induces me not to make it. Thô all the World will, I think, condemn the main principle which has been laid down at this Court, and which must form a perpetual obstacle in my way if adhered to, yet they wou’d be exceedingly cautious of doing any thing upon the spot, which shou’d counteract it.
In my letter of the 12th. of March, I have desired if you leave Europe before me, that Mr: Thaxter wou’d take my papers, books, or other things he may have under his care for me, to America with him, provided you shou’d sail for Boston, and deliver them to Mrs. Dana on his arrival there. And that if you shou’d sail for Philadelphia, that he might put them into a Trunk, first sealing up the papers, which are not to be opened till my return and leave it in the care of Messrs: Ingraham & Bromfield subject to my directions. You have taken no notice of this request in your Answer, and knowing that you are not the most careful Man in the World, I beg you wou’d permit Mr: Thaxter to take a Memorandum of it, as soon as this letter shall come to hand. Do not let my proposed return make any difference, for if I meet with an opportunity, I shall sail from Sweden or Denmark. Messrs: I & B. may forwarded it, for this reason, by the first opportunity also. Your’s
FD.

